
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 713
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2012
			Mr. Hastings of
			 Florida submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing support for the XIX
		  International AIDS Conference (AIDS 2012) and the sense of the House of
		  Representatives that continued commitment by the United States to HIV/AIDS
		  research, prevention, and treatment programs is crucial to protecting global
		  health.
	
	
		Whereas there are currently 33,400,000 people living with
			 HIV/AIDS worldwide, and more than 25,000,000 have died of AIDS since the first
			 cases were reported in 1981;
		Whereas in the United States, more than 1,000,000 people
			 are living with HIV/AIDS and approximately 50,000 individuals become newly
			 infected with the virus each year;
		Whereas 1 in 5 individuals living with HIV is unaware of
			 their infection, underscoring the need for greater education about HIV/AIDS and
			 access to testing;
		Whereas significant disparities persist across diverse
			 communities and populations with regard to incidence, access to treatment, and
			 health outcomes, particularly for men who have sex with men (MSM), racial and
			 ethnic minorities, women, and young people;
		Whereas societal stigma remains a significant challenge to
			 addressing HIV/AIDS;
		Whereas the United States is heavily engaged in both
			 international and domestic efforts to address the HIV/AIDS pandemic, including
			 the President’s Emergency Plan for AIDS Relief (PEPFAR), the Global Fund to
			 Fight AIDS, Tuberculosis (TB), and Malaria, the Ryan White Comprehensive AIDS
			 Resources Emergency (CARE) Act, the AIDS Drug Assistance Program (ADAP), the
			 Housing Opportunities for People With AIDS (HOPWA) Program, and AIDS research
			 at the National Institutes of Health (NIH);
		Whereas since 1985, the now biennial International AIDS
			 Conference has brought together the world’s leading scientists, public health
			 experts, policymakers, community leaders, and persons living with HIV/AIDS in
			 order to address the major issues facing the global response to HIV/AIDS,
			 evaluate recent scientific developments and share knowledge, and facilitate a
			 collective strategy forward;
		Whereas 25 years after the III International AIDS
			 Conference was held in Washington, DC, AIDS 2012 will take place from July 22,
			 2012, through July 27, 2012, at the Walter E. Washington Convention
			 Center;
		Whereas the return of the International AIDS Conference to
			 Washington, DC, represents a significant victory for public health and human
			 rights, following the end of the United States misguided HIV travel and
			 immigration ban on January 4, 2010, after more than 20 years of advocacy by
			 activists;
		Whereas AIDS 2012, organized by the International AIDS
			 Society (IAS), is expected to convene more than 20,000 delegates from nearly
			 200 countries, including 2,000 journalists;
		Whereas the theme of AIDS 2012, Turning the Tide
			 Together, embodies both the promise and urgency of utilizing recent
			 scientific advances in HIV/AIDS treatment and biomedical prevention, continuing
			 research for a HIV vaccine and cure, and scaling up effective, evidence-based
			 interventions in key settings in order to change the course of the HIV/AIDS
			 crisis;
		Whereas AIDS 2012 seeks to engage governments,
			 nongovernmental organizations (NGOs), policymakers, the scientific community,
			 the private sector, civil society, the media, and people living with HIV/AIDS
			 to more effectively address regional, national, and local responses to HIV/AIDS
			 around the world and overcome barriers that limit access to prevention, care,
			 and services; and
		Whereas AIDS 2012 is a tremendous opportunity to further
			 strengthen the role of the United States in global HIV/AIDS initiatives,
			 re-energize the response to the domestic epidemic within the current context of
			 significant global economic challenges, and focus particular attention on the
			 devastating impact that HIV is having on different communities across the
			 country: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the XIX International AIDS
			 Conference, and the goal of bringing renewed awareness of, and commitment to,
			 addressing the HIV/AIDS crisis in the United States and abroad;
			(2)recognizes that
			 continued commitment by the United States to HIV/AIDS research, prevention, and
			 treatment programs is crucial to protecting global health, and that formulating
			 sound public health policy, protecting human rights, advancing sexual and
			 reproductive health and rights, addressing stigma, poverty, and other societal
			 challenges, and ensuring accountability are key to overcoming HIV/AIDS;
			(3)seeks to work with all stakeholders to
			 prevent the transmission of HIV, increase access to testing, treatment, and
			 care, improve health outcomes for all people living with HIV/AIDS, and foster
			 greater scientific and programmatic collaborations around the world in order to
			 translate scientific advances and apply best practices to the international
			 community’s efforts to end HIV/AIDS;
			(4)commits to helping
			 support a stronger global response to HIV/AIDS, protecting the rights of people
			 living with HIV/AIDS, and creating an AIDS-free generation;
			 and
			(5)encourages the ongoing development of
			 innovative therapies and advances in clinical treatment for HIV/AIDS in the
			 public and private sectors, including new and improved biomedical and
			 behavioral prevention strategies, safer, more affordable, more accessible, and
			 effective treatment regimens for infected individuals and pre-exposure
			 prophylaxis, and research for a HIV vaccine and cure.
			
